SUPPLEMENT DATED APRIL 22, 2014 AUL AMERICAN INDIVIDUAL VARIABLE LIFE UNIT TRUST MODIFIED SINGLE PREMIUM VARIABLE LIFE INSURANCE POLICY PROSPECTUS DATED MAY 1, 2013 We have been advised by American Century that the American Century VP Vista Fund will be reorganized into the American Century VP Capital Appreciation Fund effective on or around April 25, 2014. As a result, effective April 25, 2014, pages 7 and 11 of the Prospectus are revised to delete the American Century VP Vista Fund. This Supplement should be retained with the Prospectus for future reference.
